TYSON, Judge.
Billy Francis Chapman, Jr. was indicted for “rape in the first degree” in violation of § 13A-6-61, Code of Alabama 1975. The jury found the appellant “guilty as charged in the indictment” and he was sentenced to life imprisonment in the penitentiary.
I
After fully setting out the facts in this case, defense counsel has filed a brief with this court alleging he could find no error harmful to the substantial rights of the appellant. Counsel for the appellant contends he could not advance any argument in his client’s behalf in good faith and he *1215believes an appeal in this case is wholly frivolous and cites Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Mitchell v. State, 54 Ala.App. 324, 307 So.2d 720 (1975).
In light of the recent opinion of the United States Supreme Court in Evitts, Superintendent v. Lucey, - U.S. -, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985), this court has examined the brief filed on behalf of appellant and the record of the appellant’s trial. After a thorough review of the record, it is clear to this court that no harmful errors to the appellant’s cause can be found.
As stated by defense counsel in brief, this case mainly involves a factual dispute. The victim in this case testified that the appellant, with whom she was acquainted, broke into her house and forced her, at knifepoint, to have sexual intercourse with him. The appellant maintained he was not the man who committed this rape. This factual issue was for the jury which they properly resolved against this appellant. A prima facie ease was presented.
Therefore, we conclude that there are no errors contained in this record which affect the substantial rights of this appellant. This cause is due to be and is hereby affirmed.
AFFIRMED.
All the Judges concur.